Cook, P. J.,
delivered the opinion of the court.
The appellee in this ease exhibited her bill of complaint in the chancery court of Jackson county for the purpose of having certain deeds canceled as a cloud upon her *482title to certain described lands, situated in said county. Omitting all save the facts-essential to a proper determination of this appeal, it is only necessary to say that the defendant’s claim of title to the lands in controversy, depends upon the validity of a deed executed by the tax collector of Jackson county and a patent from the state, to the same lands. It appears that in March,' 1880, the lands in controversy were sold for the nonpayment of the taxes assessed against them both to the state of Mississippi and to an individual. The record shows that the lands were first struck off to the state, and then that they were struck off to an individual. By mesne conveyances defendant below became the purchaser of both titles, if any, resting on the tax sales.
The bill alleges that the deeds upon their face show that several hundreds of acres of land were offered and sold at one time, and that same were not offered in subdivisions of forty acres as required by law. As we construe the case made by this record, there are but two questions to decide. The complainant contended below, and contended here, that the deeds upon their face demonstrate that the lands were not first offered in forty-acre tracts, but that the several hundred acres of land were offered and sold in solido and for a lump sum. The further contention is made that, inasmuch as it appears from the list of lands struck off to the state that the lands were not sold to an individual, and inasmuch as the record- shows that the same lands were sold to an individual, the first destroys the last and the last destroys the first. In other words, it is contended that the presumption of the validity of the sale arising from the execution of the deed itself does not obtain here, because, by the act of the tax collector, he has thrown such doubt or suspicion upon his official acts that no presumption can be indulged in at all; and upon the face of the record, in the absence of further proof, it affirmatively and necessarily follows, that no valid sale of the lands was. made.
*483Does the fact that the record shows the land was struck off to the state overcome the legal presumptions afforded by the statute? We quote from the statute as follows:
“All conveyances as hereinafter provided shall vest in the purchaser or the state, as the case may be, a perfect title to the land sold for taxes and no such conveyance or list as between the original parties, or subsequent alienees, shall be invalidated, nor shall any defense offered against the title thus conveyed in any court in this state, except by proof that the taxes for which said land was sold had been paid or tendered to the proper officer .before sale, or that the taxes were illegal in part, and that before the sale the taxpayer tendered to the proper officers the amount of legal taxes due on said land.”
The deed to the purchaser in this case, we think, conclusively establishes that there was a bidder; that the money was paid to the collector and the deed executed. With this predicate, it necessarily follows that the deed to the state was a nullity.
Whenever there is a legal bidder the collector must make title to him, and in that case any sale to the state was void. The bidder would have a right to the deed, and the collector could not deny or limit that right by a conveyance to the state.
The sale to the individual, as proven by the collector’s deed, being valid, and the deed to the state being invalid by the same evidence, we think the appellant was the owner of the land, unless it appears that the land was not offered for sale and sold in accordance with the terms of the statute. The deed recites a legal sale, and without proof to the contrary, it will be presumed that the deed recites the facts. There was no such proof, and we therefore hold that the chancellor erred. Lewis v. Griffin, 103 Miss. 578, 60 So. 651.

Reversed and remanded.